DETAILED ACTION

This action is responsive to communications filed on April 13, 2020. This action is made Non-Final.
Claims 1-10 are pending in the case. 
Claims 1 and 7 are independent claims.
Claims 1, 2, and 4-10 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 04/13/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input interface” and “output interface” in claims 1, 4, 5, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al., US Application Publication no. US 2007/0130014 (“Altberg”), and further in view of Kaeser, US Patent no. US 9,164,982 (“Kaeser”).
Claim 1:
	Altberg teaches or suggests an advertisement processing apparatus, comprising:
	an input interface that inputs information of an advertisement (see Fig. 6A, 6B, and 7; para. 0014 - receiving a text for a first advertisement presentable in a first media type; para. 0017 - visual advertisement information includes text. The visual advertisement can also include an image; para. 0019 - extracting words from the visual advertisement information; para. 0021 - in response to a request received from an advertiser, a portion of a content.);
	an output interface that outputs data regarding a sentence (see para. 0014 - converting the text; para. 0017 - visual advertisement information includes text. The visual advertisement can also include an image; para. 0019 - extracting words from the visual advertisement information into a summarized text for advertisement; 0021 - in response to a request received from an advertiser, a portion of a content f the advertisement is converted.); and
	a processor configured to:
		detect words or phrases from the information of an advertisement input by the input interface (see para. 0076 - extracts words in the language (e.g., English) that are most relevant and that are not connecting words, such as articles, but rather are words that convey meaning. For example, the text string "Burt's Plumbing now offered in San Francisco-Check Out Our Special Deals" can be summarized as "Burt's Plumbing in San Francisco, Special Deals."; para. 0103 - extracting meaningful words from the visual advertisement into a summarized text for advertisement. The summarized text for advertisement can then be converted into natural speech that conveys; para. 0104 – such that relevant words in the advertisement text, or words similar to the relevant or operating words, are extracted and utilized for building the summarized text. conversion is performed programmatically through a computer process that can process natural language in order to replace one or more words with a shorter word or less number of words. For example, the computer process can be configured to receive the text "Contact our toll-free number" and replace that text with "Call."),
		determine, for each of the detected words or phrases, meaning of an advertisement represented by the corresponding words or phrases (see para. 0076 - extracts words in the language (e.g., English) that are most relevant and that are not connecting words, such as articles, but rather are words that convey meaning. For example, the text string "Burt's Plumbing now offered in San Francisco-Check Out Our Special Deals" can be summarized as "Burt's Plumbing in San Francisco, Special Deals."; para. 0103 - extracting meaningful words from the visual advertisement into a summarized text for advertisement. The summarized text for advertisement can then be converted into natural speech that conveys; para. 0104 – such that relevant words in the advertisement text, or words similar to the relevant or operating words, are extracted and utilized for building the summarized text. conversion is performed programmatically through a computer process that can process natural language in order to replace one or more words with a shorter word or less number of words. For example, the computer process can be configured to receive the text "Contact our toll-free number" and replace that text with "Call."),
		generate data of sales talk on a basis of a combination of the determined meaning of the advertisement (see para. 0076 - extracts words in the language (e.g., English) that are most relevant and that are not connecting words, such as articles, but rather are words that convey meaning. For example, the text string "Burt's Plumbing now offered in San Francisco-Check Out Our Special Deals" can be summarized as "Burt's Plumbing in San Francisco, Special Deals."; para. 0077 - select relevant words and link the selected relevant words utilizing natural language processing algorithms that follow grammatical rules; para. 0093 - advertisement can be analyzed and meaningful words can be extracted. meaningful words extracted from the text advertisement can be representative of the essence of the message that is intended to be advertised to a customer by the text advertisement; para. 0103 - extracting meaningful words from the visual advertisement into a summarized text for advertisement. The summarized text for advertisement can then be converted into natural speech that conveys. heuristic model can be utilized. In one example, short sentences can be derived from a database of advertisement sales pitches. In another example, short sentences can be derived from a database of commonly used words in advertisement; para. 0104 – such that relevant words in the advertisement text, or words similar to the relevant or operating words, are extracted and utilized for building the summarized text. conversion is performed programmatically through a computer process that can process natural language in order to replace one or more words with a shorter word or less number of words. For example, the computer process can be configured to receive the text "Contact our toll-free number" and replace that text with "Call."),
	create a sentence being sales talk from the generated data and the detected words or phrases (see para. 0076 - extracts words in the language (e.g., English) that are most relevant and that are not connecting words, such as articles, but rather are words that convey meaning. For example, the text string "Burt's Plumbing now offered in San Francisco-Check Out Our Special Deals" can be summarized as "Burt's Plumbing in San Francisco, Special Deals."; para. 0077 - select relevant words and link the selected relevant words utilizing natural language processing algorithms that follow grammatical rules; para. 0103 - extracting meaningful words from the visual advertisement into a summarized text for advertisement. The summarized text for advertisement can then be converted into natural speech that conveys. heuristic model can be utilized. In one example, short sentences can be derived from a database of advertisement sales pitches. In another example, short sentences can be derived from a database of commonly used words in advertisement; para. 0104 – such that relevant words in the advertisement text, or words similar to the relevant or operating words, are extracted and utilized for building the summarized text. conversion is performed programmatically through a computer process that can process natural language in order to replace one or more words with a shorter word or less number of words. For example, the computer process can be configured to receive the text "Contact our toll-free number" and replace that text with "Call."), and 
		output data regarding the created sentence via the output interface (see Fig. 6A and 7; para. 0078 - the text summarization logic 510 generates abbreviated text, the abbreviated text can be submitted to a quality check operator that reviews the generated abbreviated text for grammatical strucn1re, semantic clarity, etc., such that the abbreviated text is both correct and persuasive. abbreviated text can be presented to the advertiser for review. machine generated summarization can be provided to the advertiser as a suggestion to generate an abbreviated version of the advertisement.).
	Altberg fails to explicitly disclose generate template data. 
	Kaeser teaches or suggests generate template data (see col. 4, lines 15-19 - uses these inputs to automatically generate human language text 109. Template 103 is a template for generating text. The template may have tags, blanks, or other indicia to indicate places in the template that the template processor is to fill in with text; col. 13, lines 0-5 and 60-62 - use the formatting information to generate text from the identified list in the appropriate format list of elements may be provided to the template processor in any suitable way; col. 14, lines 35-67 - formatted as a textual sentence.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Altberg, to include generate template data for the purpose of  efficiently determining objects to present using a reusable pattern, thus improving the reliability of automatically generated phrases and sentences, as taught by Kaeser (col. 4).
Claim(s) 7:
Claim(s) 7 correspond to Claim 1, and thus, Altberg and Kaeser teach or suggest the limitations of claim(s) 7 as well.
	
Claim 2:
	Altberg further teaches or suggests a storage device that stores a meaning information database, the meaning information database being a set of data records in which the words or phrases and meaning information are associated with each other, the meaning information being information for classifying the words or phrases in accordance with meaning of the respective words or phrases, wherein the processor determines, with reference to the meaning information database stored in the storage device, meaning information for each of the detected words or phrases, and the processor generates the data of sales talk on a basis of a combination of the determined meaning information (see para. 0076 - extracts words in the language (e.g., English) that are most relevant and that are not connecting words, such as articles, but rather are words that convey meaning. For example, the text string "Burt's Plumbing now offered in San Francisco-Check Out Our Special Deals" can be summarized as "Burt's Plumbing in San Francisco, Special Deals."; para. 0077 - select relevant words and link the selected relevant words utilizing natural language processing algorithms that follow grammatical rules; para. 0103 - extracting meaningful words from the visual advertisement into a summarized text for advertisement. The summarized text for advertisement can then be converted into natural speech that conveys. heuristic model can be utilized. In one example, short sentences can be derived from a database of advertisement sales pitches. In another example, short sentences can be derived from a database of commonly used words in advertisement; para. 0104 – such that relevant words in the advertisement text, or words similar to the relevant or operating words, are extracted and utilized for building the summarized text. conversion is performed programmatically through a computer process that can process natural language in order to replace one or more words with a shorter word or less number of words. For example, the computer process can be configured to receive the text "Contact our toll-free number" and replace that text with "Call."). 
Kaeser teaches or suggests generate template data (see col. 4, lines 15-19 - uses these inputs to automatically generate human language text 109. Template 103 is a template for generating text. The template may have tags, blanks, or other indicia to indicate places in the template that the template processor is to fill in with text; col. 13, lines 0-5 and 60-62 - use the formatting information to generate text from the identified list in the appropriate format list of elements may be provided to the template processor in any suitable way; col. 14, lines 35-67 - formatted as a textual sentence.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Altberg, to include generate template data for the purpose of efficiently determining objects to present using a reusable pattern, thus improving the reliability of automatically generated phrases and sentences, as taught by Kaeser (col. 4).

Claim 6:
	Altberg further teaches or suggests convert the created sentence into audio data, and output the obtained audio data via the output interface (see Fig. 6B, 7; para. 0014 - includes receiving a text for a first advertisement presentable in a first media type, and converting the text into an abbreviated text for a second advertisement presentable in a second media type. Furthermore, the abbreviated text can be converted into an audio advertisement; para. 0015 - an audio advertisement is generated based on visual advertisement information; para. 0019 - summarized text can be converted for advertisement into speech that conveys an audio advertisement message; para. 0021 - Alternatively, an unabbreviated audio advertisement can be created from a text advertisement. For example, an audio can be created directly and verbatim.
Claim(s) 10:
Claim(s) 10 correspond to Claim 6, and thus, Altberg and Kaeser teach or suggest the limitations of claim(s) 10 as well.

Claims 4, 8, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altberg, in view of Kaeser, and further in view of Kae et al., US Patent no. US 9,164,982 (“Kaeser”).
Claim 4:
	Kae further teaches or suggests acquire, as the information of an advertisement, image data of an advertisement medium via the input interface, and extract an area of characters from the acquired image data of an advertisement medium and then recognize characters from the area to detect the words or phrases (see Fig. 1; para. 0008 - extracting text features from ad images using OCR (optical character recognition) techniques; identifying objects of interest from ad images using object detection and recognition techniques in computer vision; para. 0014 - identify objects of interest from ad images using object detection and recognition techniques in computer vision. generate bag-of- words features using the extracted features; para. 0015 – extracts text features from ad images which often are more informative than other standard image features; para. 0016 - OCR is run on the ad image to extract text features 14. The landing page 16 is parsed to extract text features; para. 0018 - execute object detection and recognition to identify objects of interest from ad image. training statistical models using the extracted features.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Altberg, to include acquire, as the information of an advertisement, image data of an advertisement medium via the input interface, and extract an area of characters from the acquired image data of an advertisement medium and then recognize characters from the area to detect the words or phrases for the purpose of efficiently detecting important image objects in ad images for further processing and analytics, thus improving further actions based on the processing and analytics, as taught by Kae (0018 and 0019).
Claim(s) 8:
Claim(s) 8 correspond to Claim 4, and thus, Altberg, Kaeser, and Kae teach or suggest the limitations of claim(s) 8 as well.

Claim 5:
	Altberg further teaches or suggests acquire, as the information of an advertisement, electronic data for creating an advertisement medium via the input interface (see Fig. 6A, 6B, and 7; para. 0076 - extracts words in the language (e.g., English) that are most relevant and that are not connecting words, such as articles, but rather are words that convey meaning. For example, the text string "Burt's Plumbing now offered in San Francisco-Check Out Our Special Deals" can be summarized as "Burt's Plumbing in San Francisco, Special Deals."; para. 0077 - select relevant words and link the selected relevant words utilizing natural language processing algorithms that follow grammatical rules; para. 0103 - extracting meaningful words from the visual advertisement into a summarized text for advertisement. The summarized text for advertisement can then be converted into natural speech that conveys. heuristic model can be utilized. In one example, short sentences can be derived from a database of advertisement sales pitches. In another example, short sentences can be derived from a database of commonly used words in advertisement; para. 0104 – such that relevant words in the advertisement text, or words similar to the relevant or operating words, are extracted and utilized for building the summarized text. conversion is performed programmatically through a computer process that can process natural language in order to replace one or more words with a shorter word or less number of words. For example, the computer process can be configured to receive the text "Contact our toll-free number" and replace that text with "Call."). 
Kae further teaches or suggests extract an area of characters from the acquired data of the advertisement medium and then recognize characters from the area to detect the words or phrases (see Fig. 1; para. 0008 - extracting text features from ad images using OCR (optical character recognition) techniques; identifying objects of interest from ad images using object detection and recognition techniques in computer vision; para. 0014 - identify objects of interest from ad images using object detection and recognition techniques in computer vision. generate bag-of- words features using the extracted features; para. 0015 – extracts text features from ad images which often are more informative than other standard image features; para. 0016 - OCR is run on the ad image to extract text features 14. The landing page 16 is parsed to extract text features; para. 0018 - execute object detection and recognition to identify objects of interest from ad image. training statistical models using the extracted features.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Altberg, to include extract an area of characters from the acquired data of the advertisement medium and then recognize characters from the area to detect the words or phrases for the purpose of efficiently detecting important image objects in ad images for further processing and analytics, thus improving further actions based on the processing and analytics, as taught by Kae (0018 and 0019).
Claim(s) 9:
Claim(s) 9 correspond to Claim 5, and thus, Altberg, Kaeser, and Kae teach or suggest the limitations of claim(s) 9 as well.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176